Exhibit Alpha Natural Resources, Inc Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) TwelveMonthsEnded December31, 2008 2007 Earnings: Income from continuing operations before income taxes and minority interest $ 200,484 $ 39,185 Adjustments: Fixed charges 57,470 43,898 Loss from equity investees 574 1,352 Amortization of capitalize interest 184 105 Capitalized interest (772 ) (1,038 ) $ 257,940 $ 83,502 Fixed Charges: Interest expense $ 40,398 $ 40,366 Loss on early extinguishment of debt 14,702 - Portion of rental expense representative of interest 1,598 2,494 Capitalized interest 772 1,038 $ 57,470 $ 43,898 Ratio of earnings to fixed charges 4.49 1.90
